Citation Nr: 0838778	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, 
currently diagnosed as solar urticaria and eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2006, 
a statement of the case was issued in February 2007, and a 
substantive appeal was received in April 2007.

The veteran testified at a Board hearing at the RO in July 
2008.  A transcript of this hearing is of record.

The Board notes that a prior final RO decision, dated May 
1998, denied a claim of entitlement to service connection for 
tinea versicolor.  Since that time, the veteran has been 
diagnosed with solar urticaria and eczema.  As the veteran's 
current claim again asserts entitlement to service connection 
for a skin disease, the RO has at times framed this matter as 
a petition to reopen the prior claim of entitlement to 
service connection for tinea versicolor.  However, the Board 
views the current claim as new, asserting entitlement to 
service connection for a skin pathology with diagnoses (solar 
urticaria and eczema) not contemplated in the prior final 
decision.  Thus, the Board has fashioned this matter as an 
adjudication of the new claim, and not as a petition to 
reopen a prior denial.


FINDING OF FACT

The veteran's current chronic skin disability, diagnosed as 
solar urticaria and eczema, is causally related to active 
duty military service.




CONCLUSION OF LAW

The veteran's current skin disability, diagnosed as solar 
urticaria and eczema, was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

Analysis

The issue on appeal involves a claim of entitlement to 
service connection for a skin disease, recently diagnosed as 
solar urticaria and eczema.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In this case, the Board notes that the veteran's service 
medical records document pertinent skin symptoms during 
service.  An October 1993 medical report shows that the 
veteran presented for treatment of a "rash on back, shoulder 
and chin..."  The veteran reported that the rash had 
previously occurred "about 3 years ago."  The Board 
observes that the veteran was also in active duty military 
service at the time described for the prior manifestation of 
the skin symptomatology.  Assessment of the veteran's rash in 
October 1993 was listed as "Tinea Versa Color."  

Another service medical record, which appears to be from 1996 
based upon the report of the veteran's age at the time, shows 
that the veteran presented for treatment of a rash, reporting 
a history of three years.  The rash was observed around the 
veteran's neck and back, and an assessment of "Tinea 
versicolor / heat rash" was noted.  A separate record, an 
October 1996 'Report of Medical History,' shows that the 
veteran again reported a history of 'skin diseases' on a 
checklist.

The veteran has not been diagnosed with tinea versicolor 
following service.  However, the Board's review of the 
evidence of record reveals that the veteran has been 
otherwise diagnosed with chronic skin disease.  
Significantly, the Board believes that there is sufficient 
evidence in this case supporting the contention that the 
veteran's current skin diagnoses involve the same symptoms 
which are shown to have manifested during the veteran's 
active duty service.

The veteran's private medical records from Knoxville 
Dermatology Group clearly document that the veteran has been 
receiving treatment for diagnosed "eczema" and "solar 
urticaria."  The diagnosis has been repeated in an April 
2006 VA medical examination report; the VA examiner diagnosed 
solar urticaria with related dryness of the skin.  The 
veteran's skin pathology is noted to feature, in the private 
dermatology records, "Sunlight sensitive - break outs."  
The Board observes that the October 1993 service medical 
record documenting skin symptoms notes that the veteran 
reported that his symptoms "appeared again after he went 
swimming in the summer.  When exposed to sun starts to itch 
and seems to grow ...."  The October 1993 medical report 
offers a basic assessment, but does not present any 
diagnostic rationale suggesting any degree of precise medical 
clarity regarding the nature of the skin pathology; 
similarly, the 1996 service medical record concerning skin 
symptoms offers a similar style of assessment, and lists 
"heat rash" as a possibility.

The Board also considers it to be significant that the August 
2004 record from the private dermatology clinic reflects that 
the veteran's skin pathology has been difficult to diagnose 
definitively.  The Board believes that the nature of the 
veteran's skin symptomatology is shown to be difficult to 
precisely diagnose, and thus the Board believes that the 
inconsistent assessments provided in the service medical 
records by non-dermatologists thus do not substantially weigh 
against the veteran's claim under the circumstances of this 
case.

The veteran is currently diagnosed with solar urticaria and 
eczema.  Although the evidence is not entirely clear in this 
case, the Board believes that the veteran's pathology, 
involving periodic outbreaks particularly associated with 
exposure to the sun, is reasonably shown to have first 
manifested during the veteran's active duty military service.  
Contemporaneous service medical records document skin 
symptoms which appear to be reasonably similar in pertinent 
respects to the symptoms involved in his currently diagnosed 
skin disease.  Moreover, medical assessments provided in 
service do not appear to have been determined from any 
substantial diagnostic testing nor were they provided by 
dermatology specialists.  The veteran's private dermatology 
records show that such a specialist has diagnosed the 
substantially similar current symptoms as most likely solar 
urticaria and eczema, and these records suggest that such an 
assessment is "likely" and indicates an inherent level of 
uncertainty in precise diagnosis of the types of symptoms 
presented by the veteran's skin.  Finally, the Board also 
notes the veteran's credible testimony during his hearing 
before the Board in July 2008 asserted that he has 
experienced these same symptoms of his currently diagnosed 
pathology dating back to his military service, and this is 
reasonably corroborated by the contemporaneous evidence of 
record.

Under the circumstances, the Board believes that the 
veteran's documented in-service skin symptomatology 
reasonably appears to be the same as the current 
symptomatology attributed to solar urticaria and eczema.  
There is no persuasive indication that the etiology of the 
currently diagnosed solar urticaria or eczema is medically 
distinct from that of the skin symptoms and sun sensitivity 
medically documented during the veteran's military service.  
The Board is compelled to find that in this case, resolving 
reasonable doubt in favor of the veteran, the positive 
evidence is at least in a state of equipoise with the 
negative evidence.  Thus, service connection for solar 
urticaria and eczema is therefore warranted in this case.


ORDER

Entitlement to service connection for a skin disability, 
diagnosed as solar urticaria and eczema, is warranted.  The 
appeal is granted to this extent.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


